DETAILED ACTION

This Office Action is a response to an RCE filed on 08/10/2022, in which claims 1-2 and 4-14, 17-23 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.

Response to Arguments

Applicant's arguments with respect to claims 1-2 and 4-14, 17-23 have been considered but are not persuasive. 
In regards to claims 1, 19, and 20 applicant argues as follows:
 Chen fails to teach “the additional temporal adjacent blocks comprise a second temporal adjacent block that includes a second starting point positioned adjacent to a bottom-right corner of a first starting point of the first adjacent temporal block.”
Chen fails to teach that “the additional temporal adjacent blocks are identified based on a sequential multi-step search of blocks associated with the first temporal adjacent block” “wherein the additional temporal adjacent blocks and the first temporal adjacent block are in a same reference picture.”
Chen fails to teach “examining additional temporal adjacent blocks of the current video block to obtain the one or more temporal motion vector prediction candidates, wherein the additional temporal adjacent blocks and the first temporal adjacent block are in a same reference picture.”
However, examiner respectfully disagrees.
a.	as shown in Fig. 5a of Chen and disclosed in paragraph 262, PU0 122A includes a center block 126 for PU 122A and a bottom-right block 124 to PU0 122A. FIG. 5(a) also shows an external block 128 for which motion information may be predicted from motion information of PU0 122A. Thus, the argued limitation has been disclosed by Chen.
b .	As mentioned in the After Final response dated 06/24/2022, In paragraphs 105-16 Chen discloses: the position identified by the temporal vector and the bottom-right and center 3 positions are jointly considered to provide an available TMVP candidate. Multiple availability checks for ATMVP are supported to give higher chances for the ATMVP candidate to be more accurate and efficient. When the current ATMVP candidate from the motion source picture as identified by the first temporal vector (e.g., as shown in FIG. 9) is unavailable, other pictures can be considered as motion source picture. Thus, multiple searches are performed with respect to the first temporal position to find the most accurate ATMVP candidate. Therefore, the argued limitation has been clearly disclosed by Chen. Furthermore, paragraph 235 Chen mentions that "motion compensation unit 44 may form a first temporal motion vector relative to the current block that identifies a first ATMVP candidate in a first motion source picture, that is, a first reference picture. If motion information is not available for the first ATMVP candidate, motion compensation unit 44 may determine whether motion information is available for a second, different ATMVP candidate. The second ATMVP candidate may be identified using the same temporal motion vector referring to a second, different reference picture, a different temporal motion vector referring to the same (i.e. first) reference picture, or a different temporal motion vector referring to the second, different reference picture. The reference pictures to be checked, as discussed above, may be in ascending order of a reference indexes in a reference picture list." Thus, as one can see, Chen does disclose the process of examining multiple temporal adjacent blocks of the current block, wherein the additional temporal adjacent blocks and the first temporal adjacent block are in a same reference picture, and therefore, Examiner believes that Chen does disclose the argued limitation.
c.	As mentioned above, paragraph 235 and paragraph 105-116 of Chen discloses the argued limitations. 

Claims 1-2 and 4-14, 17-23 remain rejected since the system disclosed by the applicant is taught by the prior arts.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-14, 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2016/0219278 A1).

Regarding claim 1, Chen discloses: A method for processing video data, comprising: 
determining, for a conversion between a current video block of a video and a bitstream of the video (see paragraph 48), one or more temporal motion vector prediction candidates for the current block (see paragraph 235, at least two ATMVP candidates), wherein the one or more temporal motion vector prediction candidates comprise a default temporal motion vector prediction candidate (see paragraph 235, first temporal motion vector); and 
performing the conversion based on the one or more temporal motion vector prediction candidates (see paragraph 235), 
wherein the default temporal motion vector prediction candidate is determined after identifying a first temporal adjacent block of the current video block based on an initial motion vector (see paragraph 106 and 235, first temporal motion vector), wherein the first temporal adjacent block includes invalid motion information (see paragraph 106 and 235, when the current ATMVP candidate from the motion source picture as identified by the first temporal vector (e.g., as shown in FIG. 9) is unavailable),
wherein the default temporal motion vector prediction candidate is derived based a starting point motion vector (see paragraph 169-170), wherein the starting point motion vector is associated with a zero motion vector (see paragraph 170 and 291, item 1), 
wherein the one or more temporal motion vector prediction candidates are further determined (see paragraph 235) by: 
examining additional temporal adjacent blocks of the current video block to obtain the one or more temporal motion vector prediction candidates (see paragraph 235, examining multiple temporal adjacent blocks of the current block), wherein the additional temporal adjacent blocks and the first temporal adjacent block are in a same reference picture (see paragraph 235, motion compensation unit 44 may form a first temporal motion vector relative to the current block that identifies a first ATMVP candidate in a first motion source picture, that is, a first reference picture. If motion information is not available for the first ATMVP candidate, motion compensation unit 44 may determine whether motion information is available for a second, different ATMVP candidate. The second ATMVP candidate may be identified using the same temporal motion vector referring to a second, different reference picture, a different temporal motion vector referring to the same (i.e. first) reference picture, or a different temporal motion vector referring to the second, different reference picture. The reference pictures to be checked, as discussed above, may be in ascending order of a reference indexes in a reference picture list), and 
wherein the one or more temporal motion vector prediction candidates include an Alternative Temporal Motion Vector Prediction (ATMVP) candidate (see paragraph 106), the first temporal adjacent block is intra-coded (see paragr5aph 125), the additional temporal adjacent blocks comprise a second temporal adjacent block that includes a second starting point positioned adjacent to a bottom-right corner of a first starting point of the first adjacent temporal block (see Fig. 5a, block 124 or 128), and the additional temporal adjacent blocks are identified based on a sequential multi-step search of blocks associated with the first temporal adjacent block (see paragraphs 105-116, the position identified by the temporal vector and the bottom-right and center 3 positions are jointly considered to provide an available TMVP candidate. Multiple availability checks for ATMVP are supported to give higher chances for the ATMVP candidate to be more accurate and efficient. When the current ATMVP candidate from the motion source picture as identified by the first temporal vector (e.g., as shown in FIG. 9) is unavailable, other pictures can be considered as motion source picture. Thus, multiple searches are performed with respect to the first temporal position to find the most accurate ATMVP candidate).

Regarding claim 2, Chen discloses: The method of claim 1, wherein the default temporal motion vector is inherited from a spatial neighboring block of the current video block (see Chen, paragraph 133 and 148), and wherein the default temporal motion vector is scaled (see Chen, paragraph 149). 
Regarding claim 4, Chen discloses: The method of claim 3, wherein the starting point motion vector is completely determined based on motion information associated with one or more spatial adjacent blocks of the current video block (see Chen, paragraph 89 and 99, top-left spatial candidate). 
Regarding claim 5, Chen discloses: The method of claim 3, wherein the starting point motion vector is associated with a block whose corresponding reference picture is collocated with a reference picture of the current video block, and wherein the block includes a spatial adjacent block of the current video block, a spatial non-adjacent block of the current video block, or a temporal adjacent block of the current video block (see Chen, paragraph 89 and 99 and Fig. 5, top-left spatial candidate). 
Regarding claim 6, Chen discloses: The method of claim 3, wherein, in case a first spatial adjacent block selected from spatial adjacent blocks of the current video block according to a sequential order is inter-coded and a first motion vector of the first spatial adjacent block is directed to a collocated picture of the current video block, the starting motion vector is determined to be the first motion vector, and wherein the starting motion vector is determined to be a zero motion vector otherwise (see Chen, paragraph 169-177). 
Regarding claim 7, Chen discloses: The method of claim 3, wherein the starting point motion vector is determined to be motion information of a represented block in case motion information of the represented block that is identified by the starting point motion vector and a center position of the block is unavailable, wherein the represented block is a block that covers a point corresponding to the starting point motion vector in a collocated picture, and wherein the starting point motion vector is used to derive sub-block motion (see Chen, paragraph 184-195). 
Regarding claim 8, Chen discloses: The method of claim 1, wherein the default temporal motion vector is a uni-prediction candidate derived by scaling a motion vector to a reference picture index within a reference picture list X, X being 0 or 1 (see Chen, paragraph 27 and 48). 
Regarding claim 9, Chen discloses: The method of claim 8, wherein the reference picture index is 0, or the reference picture index is a smallest reference picture index that corresponds to a short-term reference picture (see Chen, paragraph 203). 
Regarding claim 10, Chen discloses: The method of claim 8, wherein X is determined based on a slice or a picture associated with the current block (see Chen, paragraph 26). 
Regarding claim 11, Chen discloses: The method of claim 1, wherein the default temporal motion vector is a bi-prediction candidate (see Chen, paragraph 26) derived by scaling a motion vector to a reference picture index within a reference picture list, and wherein, for each reference picture in the reference picture list, the reference picture index is same as a target reference picture index of a temporal motion vector prediction candidate (see Chen, paragraph 152). 
Regarding claim 12, Chen discloses: The method of claim 8, wherein whether the default temporal motion vector is uni-prediction candidate or a bi-prediction candidate is determined based on a picture type of a slice type associated with the current video block or a size of the current video block (see Chen, paragraph 26). 
Regarding claim 13, Chen discloses: The method of claim 1, wherein the conversion comprises encoding the current video block to generate the bitstream (see Chen, Fig. 2 and 10). 
Regarding claim 14, Chen discloses: The method of claim 1, wherein the conversion comprises decoding the bitstream to generate the current video block (see Chen, Fig. 3 and 11). 
Regarding claim 15, Chen discloses: The method of claim 1, wherein the one or more temporal motion vector prediction candidates are further determined by: 
identifying a first temporal adjacent block of the current video block based on an initial motion vector, wherein the first temporal adjacent block includes invalid motion information (see Chen, paragraph 235), and 
examining additional temporal adjacent blocks of the current video block to obtain the one or more temporal motion vector prediction candidates; performing the conversion based on the one or more temporal motion vector prediction candidates (see Chen, paragraph 235). 
Regarding claim 16, Chen discloses: The method of claim 15, wherein the one or more temporal motion vector prediction candidates include an Alternative Temporal Motion Vector Prediction (ATMVP) candidate (see Chen, paragraph 235), the first temporal adjacent block is intra-coded (see Chen, Fig. 5a and paragraph 234), the additional temporal adjacent blocks comprise a second temporal adjacent block that includes a starting point positioned adjacent to a bottom-right corner of a starting point of the first adjacent temporal block (see Chen, Fig. 5a), and the additional temporal adjacent blocks are identified based on a sequential multi-step search of blocks associated with the first temporal adjacent block (see Chen, Fig. 5a and paragraph 235). 
Regarding claim 17, Chen discloses: The method of claim 16, wherein the sequential multi-step search comprises: 
examining spatial adjacent blocks of the first temporal adjacent block in an order of left, above, right, and bottom (see Chen, Fig. 5 and paragraph 99); and 
wherein the sequential multi-step search further comprises: 
examining spatial non-adjacent blocks that are one step away from the first temporal adjacent block in an order of left, above, right, and bottom (see Chen, Fig. 5). 
Regarding claim 18, Chen discloses: The method of 15, wherein the additional temporal adjacent blocks are positioned within a region associated with the first temporal adjacent block, the region includes a Coding Tree Unit (CTU) associated with the first temporal adjacent block and the region includes a single row of the CTU associated with the first temporal adjacent block (see Chen, Fig. 5).

Regarding claims 19 and 20, claims 19 and 20 are drawn to an apparatus and a computer readable storage medium having limitations similar to the method claimed in claim 1 treated in the above rejections.  Therefore, apparatus and computer readable storage medium claim 19 and 20 correspond to method claim 1 and are rejected for the same reasons of anticipation as used above.

Regarding claim 21, Chen discloses: The apparatus of claim 19, wherein the default temporal motion vector is inherited from a spatial neighboring block of the current video block (see Chen, paragraph 133 and 148), and wherein the default temporal motion vector is scaled (see Chen, paragraph 149).

Regarding claim 22, Chen discloses: The apparatus of claim 19, wherein the starting point motion vector is completely determined based on motion information associated with one or more spatial adjacent blocks of the current video block (see Chen, paragraph 289, step 1).

Regarding claim 23, Chen discloses: The non-transitory computer-readable recording medium of claim 20, wherein the default temporal motion vector is inherited from a spatial neighboring block of the current video block (see Chen, paragraph 289, step 1), and wherein the default temporal motion vector is scaled (see Chen, paragraph 209).
 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483